791 F.2d 934
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATHANIEL PORTER, Petitioner-Appellant,vs.DALE E. FOLTZ, Respondent-Appellee.
85-1416
United States Court of Appeals, Sixth Circuit.
4/4/86

AFFIRMED
E.D.Mich.
ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF MICHIGAN
Before:  ENGEL, KENNEDY and CONTIE, Circuit Judges.
PER CURIAM.


1
Nathaniel Porter appeals from the district court order denying his petition for writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  Porter was convicted in 1973 of first degree, felony murder in violation of M.C.L. 750.316; M.S.A. 28.548.  Porter raises several issues in his petition, claiming primarily that he was denied effective assistance of counsel.  Upon review of Porter's claims, we find that the district court correctly denied Porter's habeas petition.


2
Accordingly, we AFFIRM the judgment of the district court, based on the findings and analysis of its order, No. 83-CV-0128-DT.